Citation Nr: 0807124	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-35 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an increased evaluation for lumbosacral 
strain with mild focal spondylosis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied a claim for service 
connection for diabetes mellitus and denied reopening claims 
for service connection for right and left knee disorders.

A July 2004 RO rating decision granted service connection for 
lumbosacral strain  with mild focal spondylosis and assigned 
a 10 percent rating.  The Board finds that a statement the 
veteran made in his September 2004 VA Form 9 constitutes a 
notice of disagreement with that decision.  Accordingly, 
remand is required per Manlincon v. West, 12 Vet. App. 238 
(1999).

The issues of service connection for diabetes mellitus and 
bilateral knee disorders on the merits and for entitlement to 
a higher rating for lumbosacral strain with mild focal 
spondylosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In November 1996, the RO denied the veteran's claim for 
service connection for knee pain, also claimed as legs.  The 
veteran did not appeal.

2.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the claims and raises a 
reasonable possibility of substantiating the claims has been 
received. 


CONCLUSIONS OF LAW

1.  The November 1996 RO decision denying service connection 
for knee pain, also claimed as legs, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for a bilateral knee disorder are met.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The current application to reopen was received in September 
2002.  Claims are to be reopened when new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  
Applicable 38 C.F.R. § 3.156 (2007) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

The RO denied service connection for knee pain, also claimed 
as legs, in November 1996.  The veteran was notified of this 
decision and did not appeal; therefore, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran applied 
to reopen in September 2002, and has appealed the RO's 
February 2003 decision that found that new and material 
evidence has not been received.

At the time of the November 1996 decision, there were service 
medical records showing right knee treatment in June 1995.  
Early in June 1995, the assessment was patellofemoral pain 
syndrome.  Later in June 1995, there was tenderness directly 
over the distal patellar tendon and the assessment was right 
patellar tendonitis.  Patellofemoral pain syndrome was 
reported in a May 1996 report of medical history, when the 
veteran indicated that he had knee pains after long runs or 
when it rains.  There was also a VA examination in September 
1996 which showed flexion of the veteran's knees to 140 
degrees, extension of his knees to 0 degrees, collateral and 
lateral ligaments which appeared intact, no clinical evidence 
of meniscal tear, and normal X-ray of the right knee.  The 
diagnosis was history of right knee pain.

In November 1996, the basis for denying the claim was that no 
knee disability had been diagnosed after service.  For 
evidence to be new and material evidence, it must relate to 
this fact.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the November 1996 RO decision, new and material 
evidence has been received.  An August 2002 VA medical record 
shows complaints of bilateral patellar tendonitis.  
Clinically, both knees were tender to palpation, and there 
was pain with internal and external rotation and 
hyperextension, and the assessment was tendonitis.  Also, the 
veteran reported bilateral knee problems since August 1994 in 
his September 2002 claim.  In September 2004, he reported 
that he ran a lot on pavement in the cold and in combat boots 
in service.

This evidence relates to unestablished facts necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.  Since new and material 
evidence has been received, the claims are reopened.


ORDER

New and material evidence having been received, the claims 
for service connection for right and left knee disorders are 
reopened.  


REMAND

The veteran was treated for right knee patellofemoral pain 
syndrome and patellar tendonitis in service in June 1995 and 
was reported to have knee pains after long runs and 
patellofemoral pain syndrome in May 1996.  He has been 
diagnosed as having bilateral patellar tendonitis in August 
2002, and in September 2002 he reported continuous knee 
problems since service.  On remand, he should be provided a 
VA examination and a medical opinion should be obtained, as 
directed below.  See 38 C.F.R. § 3.159(c)(4).

Also, the veteran claims service connection for diabetes 
mellitus and indicated in September 2004 that while he did 
not know until April 1998 that he had diabetes mellitus, the 
VA examination in September 1996 -- within the 1-year 
presumptive period -- revealed 1+glucose on urinalysis and a 
Chem-15 glucose of 114.  Borderline hyperglycemia was 
diagnosed at that time.  On remand, he should be provided a 
VA examination and a medical opinion should be obtained, as 
directed below.  38 C.F.R. § 3.159(c)(4).

Since the veteran timely disagreed in September 2004 with the 
RO's July 2004 assignment of a disability rating of 10 
percent for lumbosacral strain with focal spondylosis, the RO 
should issue a statement of the case on such matter.  
Manlincon.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the 
veteran's VA treatment records, dated 
since May 2007.

2.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner are to be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the date of onset and 
etiology of any current right and left 
knee disorder(s) found to be present.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current right or left knee 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Schedule the veteran for a VA diabetes 
examination.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary by the examiner are 
to be performed.

Based upon the medical documentation on 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a probability of at least 
50 percent) that diabetes mellitus was 
manifest at the time of the VA examination 
in September 1996.  If so, the examiner 
should state whether it would have 
required management by a restricted diet 
at that time.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  Then, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

5.  Finally, issue a statement of the case 
on the matter of entitlement to an initial 
disability rating greater than 10 percent 
for lumbosacral strain with mild focal 
spondylosis.  If the veteran perfects an 
appeal of this decision, return it to the 
Board in accordance with the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


